Citation Nr: 0941282	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-13 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a lumbosacral strain.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1961 to July 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO in Portland, Oregon 
currently has original jurisdiction over the Veteran's claim.

Procedural history

In April 1989, the Veteran filed a claim seeking entitlement 
to service connection for a back injury.  His claim was 
denied in a June 1989 RO rating decision.  He was properly 
notified of that decision.  He did not file an appeal. 

In August 1995, the Veteran again filed a claim seeking 
entitlement to service connection for a back disability.  The 
RO in Oakland, California continued the previous denial of 
service connection in an April 1996 rating decision.  While 
the Veteran indicated his disagreement with that decision, he 
failed to file a VA form 9 or its equivalent and the decision 
became final.  See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a 
notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

The Veteran attempted to reopen his previously-denied claim 
of entitlement to service connection for a back disability in 
December 2002.  In a May 2003 rating decision, the Los 
Angeles RO continued the denial of his claim.  The Veteran 
was timely notified of that decision.  He did not perfect an 
appeal. 

In May 2003, the Veteran attempted to reopen his claim of 
entitlement to service connection for a low back disability.  
His claim was denied in the above-mentioned January 2004 
rating decision.  The Veteran has perfected an appeal of that 
decision. 

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Portland 
RO in September 2008.  
A transcript of the hearing has been associated with the 
Veteran's VA claims folder.  

In December 2008, the Board remanded the Veteran's claim for 
additional procedural development.  A supplemental statement 
of the case which continued the denial of the claim was 
issued in May 2009 by the VA Appeals Management Center (AMC) 
and the case was returned to the Board. 

In July 2009, the Veteran's appeal was again remanded by the 
Board for procedural development. As will be further 
discussed below, such development has been undertaken, and 
the Veteran's claim has again been returned to the Board.  


FINDINGS OF FACT

1.  In an unappealed May 2003 decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
lumbosacral strain.

2.  Evidence submitted since the May 2003 denial is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The May 2003 RO decision denying service connection for a 
lumbosacral strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  Since the May 2003 denial, new and material evidence has 
not been received, and the claim of entitlement to service 
connection for a lumbosacral strain is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a lumbosacral strain.  
Implicit in his claim is the contention that new and material 
evidence which is sufficient to reopen the previously-denied 
claim has been received.

The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

Stegall considerations

As was alluded to in the Introduction, the Board remanded the 
Veteran's claim in December 2008 and July 2009.  

In essence, the December 2008 Board remand instructed the 
agency of original jurisdiction (AOJ) to provide the Veteran 
with the proper notification under the Veterans Claims 
Assistance Act of 2000 (VCAA) pursuant to the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The AOJ 
was then to readjudicate the claim if warranted by the state 
of the record.

The RO in Huntington, West Virginia mailed the Veteran a VCAA 
notice letter dated December 18, 2008.  The Veteran's claim 
was readjudicated in a May 2009 supplemental statement of the 
case (SSOC).  The Veteran's claim was returned to the Board.   

The Board again remanded the Veteran's claim in July 2009, 
noting that the December 2008 VCAA letter "[did] not inform 
the Veteran of the specific bases for the denial as required 
by the Court's decision in Kent.  Furthermore, the notice 
letter did not describe what evidence would be necessary to 
substantiate the specific element or elements that were found 
missing in the May 2003 rating decision.  Instead, the letter 
provided general notice of the type of evidence and 
information necessary to establish service connection."  See 
the July 2009 Board remand at page 4.  In essence, the Board 
instructed the AOJ to provide the Veteran with a notice 
letter which complies with the notification requirements of 
the VCAA, as amplified by Kent and readjudicate the Veteran's 
claim if warranted by the evidentiary posture of the case.  

The VA Appeals Management Center (AMC) in Washington, DC 
mailed the Veteran a letter dated August 21, 2009 which 
informed the Veteran why his claim was previously denied and 
what evidence would be necessary to substantiate the specific 
elements that were found missing in the May 2003 rating 
decision, per Kent.    

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a Veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a Veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the duty to assist does not apply to the claim unless 
it is reopened.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
from the RO dated September 16, 2003 as well as the 
aforementioned December 2008 and August 2009 VCAA letters, 
including evidence of "an injury in military service or a 
disease that began in or was made worse during military 
service, or there was an event in service that caused an 
injury or disease; a current physical or mental disability 
shown by medical evidence; and a relationship between your 
disability and an injury, disease, or event in military 
service."

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the September 2003, 
December 2008 and August 2009 VCAA letters.  The letters 
stated that VA would assist the Veteran in obtaining relevant 
records from the military, the VA, or any Federal agency.  
With respect to records from private doctors and hospitals, 
the VCAA letter informed the Veteran that VA would make 
reasonable efforts to request such records.

The September 2003, December 2008 and August 2009 VCAA 
letters emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it. If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency." [Emphasis as in the original].

The September 2003, December 2008 and August 2009 VCAA 
letters specifically requested:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

With respect to Kent notice, the December 2008 and August 
2009 VCAA letters stated, "[t]o qualify as new, the evidence 
must be in existence and be submitted to the VA for the first 
time...In order to be considered material, the additional 
existing evidence must pertain to the reason your claim was 
previously denied...New and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
letter thereby notified the Veteran that evidence sufficient 
to reopen his previously denied claim must be "new and 
material," closely mirroring the regulatory language of 38 
C.F.R. § 3.156(a).  Moreover, the August 2009 letter informed 
the Veteran as to the reason his claim was previously denied.  
As such, the Veteran was adequately advised of the bases for 
the previous denial and of what evidence would be new and 
material to reopen the claim.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) Veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date. Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in VCAA 
letters from the RO date September 21, 2006 and August 6, 
2008 as well as the aforementioned December 2008 and August 
2009 VCAA letters.  The letters detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment." The Veteran was also advised in the letter as to 
examples of evidence that would be pertinent to a disability 
rating, such as on-going treatment records, recent Social 
Security determinations, statements from employers as to job 
performance and time lost due to service-connected 
disabilities, and witness statements.

With respect to effective date, the September 2006, August 
2008, December 2008 and August 2009 VCAA letters instructed 
the Veteran that two factors were relevant in determining 
effective dates of an increased rating claim:  when the claim 
was received and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule."  The Veteran was also advised in the letters as to 
examples of evidence that would be pertinent to an effective 
date determination, such as information about continuous 
treatment or when treatment began, service medical records 
the Veteran may not have submitted, and reports of treatment 
while attending training in the Guard or Reserve.

Accordingly, the Board finds that the Veteran has received 
appropriate Dingess notice.  Moreover, as the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the Veteran].



Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, he has testified at a 
personal hearing before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2008)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
May 2003, the claim will be adjudicated by applying the 
revised section 3.156, set out in the paragraph immediately 
following.

New evidence is defined as evidence not previously submitted 
to agency decision-makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).

Factual background

The most recent final RO decision as to the Veteran's claim 
was in May 2003.
 
At the time the RO denied the Veteran's claim in May 2003, 
there was a diagnosis of a lumbosacral strain of record.  See 
e.g., a January 1997 private treatment record from T.H., M.D.  
Also of record at the time of the May 2003 RO rating decision 
were the Veteran's service treatment records, which reflected 
treatment for a sprained back in February 1962.  Also of 
record was an August 1998 statement from M.B.A., M.D. which 
asserted that the Veteran's current back condition was 
related to his active military service.  

In essence, the RO determined that such injury was acute and 
transitory, as the Veteran failed to complain of any 
residuals through the remainder of his service, to include 
his May 1962 separation examination.  The RO in essence also 
determined that the August 1998 medical nexus statement from 
M.B.A., M.D., was outweighed by the medical evidence of 
record, which showed no treatment for a back condition for 30 
years after service, thus failing to show a chronic back 
disability since the Veteran's service.  

Accordingly, the RO's May 2003 denial was predicated upon 
deficiencies as to elements (2) and (3).  See Hickson, supra.  

Evidence which has been added to the record since the May 
2003 RO decision will be discussed below.

Analysis

The unappealed May 2003 denial of service connection for a 
lumbosacral strain is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  As was explained above, 
the Veteran's claim for service connection may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence bears 
directly and substantially upon the specific matters under 
consideration, namely medical evidence of in-service 
incurrence of back injury and medical nexus.

The newly added evidence, in pertinent part, consists of 
updated VA outpatient treatment records from the VA Medical 
Centers, Health Care System and Domiciliary in Loma Linda, 
California; Santa Barbara, California; Roseburg, Oregon; and 
White City, Oregon dated from October 2002 to May 2009.  Also 
added to the record were private treatment records from 
M.D.T., M.D.; duplicate copies of the Veteran's service 
treatment records; duplicate copies of the August 1998 
statement from M.B.A., M.D.; and statements from the Veteran, 
to include his testimony at the September 2008 VA hearing.

The private and VA outpatient treatment records show a 
continuing diagnosis of a back disability, to include 
degenerative disc disease and osteoarthrosis.  However, as 
noted above, such diagnoses were of record at the time of the 
May 2003 RO denial.  The existence of a back disability has 
not been in dispute.  Accordingly, this evidence, although 
new, is repetitive of evidence which was already in the file.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
[previously diagnosed] disease does not constitute new and 
material evidence].

The copies of the Veteran's service treatment records and the 
August 1998 statement from M.B.A., M.D. were of record at the 
time of the May 2003 denial.  Thus, they are manifestly not 
new.  

The recently added VA and private treatment records include 
several treatment reports that document the Veteran's reports 
of his back problems beginning after his in-service injury in 
February 1962.  See VA treatment records dated April 2003, 
August 2003 and April 2004 and private treatment records from 
M.D.T., M.D. dated August 2006 to April 2009.  Such reports 
reflect the Veteran's contention that he has had back 
problems continually after service.  This is not new; the 
Veteran has stated that contention on numerous occasion in 
the past, both in connection with his claim and in connection 
with medical treatment.  See a private treatment record from 
T.H., M.D. date January 1997.  

Crucially, such reports amount to nothing more than 
repetitions of the Veteran's own contentions.  Such 
contentions are not new.  It is now well established that 
information from an appellant which is merely transcribed by 
a medical professional still amounts only to a statement from 
that appellant.  See Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) [evidence that is simply information recorded by a 
medical examiner, unenhanced by any medical comment by that 
examiner, does not constitute competent medical evidence].

In statements submitted following the RO's May 2003 decision, 
as well as in his September 2008 hearing testimony, the 
Veteran indicated that his current back condition is due to 
his February 1962 in-service back injury.  As was alluded to 
above, such contentions were contained in his previous claims 
for VA benefits and were previously considered and rejected 
by the RO.  The Veteran's repeated contentions are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that lay persons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Critically, there is no evidence which has been added to the 
record subsequent to the May 2003 RO denial which satisfies 
Hickson elements (2) and (3).  
The additional evidence therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2008).  Accordingly, in the absence of such evidence, 
the Veteran's claim may not be reopened, and the benefit 
sought on appeal remains denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a lumbosacral 
strain.  The benefit sought on appeal is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


